DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 2 recites the limitation “the plurality of fin dielectric layers and the plurality of second fin layers” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2015/0295084 to Obradovic et al. (hereinafter “Obradovic”).  
Regarding claim 1, Obradovic illustrates in at least figures 1A-12 (FIGS. 2-6 along line B-B’ of FIG. 1A; FIGS. 7-12 along line C-C’ of FIG. 1a) with associated text:
A semiconductor process, comprising: 
forming a stacked layer on a substrate 107, wherein the stacked layer comprises a first layer 115 (see below), a dielectric layer 110 and a second layer 115 (see below) stacked from top to bottom;

forming a gate 615 disposed over the stacked fin structure;
etching the stacked fin structure (FIGS. 7-8 and par. [0069]-[0070]) beside the gate to form recesses in the stacked fin structure and expose the substrate; and
forming a source/drain 105s/105d in the recesses and directly on the substrate.

    PNG
    media_image1.png
    789
    703
    media_image1.png
    Greyscale
 reg 
Regarding claim 2, insofar as understood, Obradovic illustrates in figures 1A-12 the stacked fin structure comprises the first fin layer 115, the plurality of fin dielectric layers 110 and the plurality of second fin layers 115 (see above), the first fin layer, the fin dielectric layers and the second fin layers are stacked arranged, wherein the fin dielectric layers are sandwiched by the first fin layer and each of the second fin layers to electrically isolate the first fin layer and each of the second fin layers from each other (second fin layers 115 are also isolated by 420r in FIG. 1B).
Regarding claim 4, Obradovic illustrates in figure 1B the first fin layer 115 is at the top of the stacked fin structure and contacts the gate 615 with a top surface and two sidewalls, and the second fin layer 115 (see above) is at the middle of the stacked fin structure and contacts the gate with two sidewalls.
Regarding claim 6, Obradovic discloses in paragraph [0035] the source/drain is formed by an epitaxial process.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 7 is/are rejected under 35 USC § 103 as being unpatentable over Obradovic as applied to claim 1 above, and further in view of US Patent No. 9,953,977 to Cheng et al. (hereinafter “Cheng”).
Regarding claim 7, Obradovic is discussed above, it does not specifically show performing a metal gate replacement process to replace the gate.  Cheng illustrates in figures 1(a)-10(b) performing a metal gate 122 replacement process to replace the gate 110.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Obradovic to use a metal gate replacement process.  The rationale for doing this is the applying a known technique to a known device (method or product) ready for improvement to yield predictable results.

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the limitations of this dependent claim is the reasons for allowance.
Regarding claim 5, Obradovic teaches away from using a buffer layer.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent No. 11,227,932 to Ching et al. illustrates the claimed invention of at least claim 1, but does not illustrate claim 2.

Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738